Dismiss and Opinion Filed February 5, 2014




                                         S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-10-01541-CV

    ELYAHOU LAVIZADEH AND PARVANEH LAVIZADEH, TRUSTEES OF THE
        ELYAHOU AND PARVANEH LAVIZADEH TRUST 2004, Appellants
                                V.
         HIGHLAND PARK INVESTMENTS, LLC, ALI A. MOGHADAM,
        FRANK C. MAMONE, SHANE C. MAMONE, KAVEH HAKIMIAN,
                   AND FARSHID FADAKAR, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 07-04950-J


                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                 Opinion by Justice FitzGerald

       Appellants have filed a motion to dismiss this appeal, stating that the parties have settled

their differences. Appellees do not oppose the motion. Based on appellants’ motion, we dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1).




101541F.P05                                        /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE
                                       S
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       JUDGMENT

ELYAHOU LAVIZADEH AND                              On Appeal from the 191st Judicial District
PARVANEH LAVIZADEH, TRUSTEES                       Court, Dallas County, Texas
OF THE ELYAHOU AND PARVANEH                        Trial Court Cause No. 07-04950-J.
LAVIZADEH TRUST 2004, Appellants                   Opinion delivered by Justice FitzGerald.
                                                   Justices Francis and Myers participating.
No. 05-10-01541-CV          V.

HIGHLAND PARK INVESTMENTS, LLC,
ALI A. MOGHADAM, FRANK C.
MAMONE, SHANE C. MAMONE,
KAVEH HAKIMIAN, AND FARSHID
FADAKAR, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered February 5, 2014




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




Lavizadeh - opinion.doc                      –2–